DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes phrases that can be implied, i.e. “An object of the invention is to provide”, “which is provided”, and “according to an embodiment of the invention”. The Examiner suggests omitting said phrases.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 7-12 are objected to because of the following informalities: Claims 7-12 recited “which is formed using” but should instead recite “comprising”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the fifteen specific low-molecular-weight liquid crystal compounds recited on page 47 of the specification, does not reasonably provide enablement for any low-molecular-weight compound having a maximum absorption wavelength of 390 nm or less, or having a melting point of 200°C or lower.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Factors to be considered when determining whether the claimed invention would require undue experimentation are given in MPEP 2164.01 (a). In re Wands, 858 F. 2d 731,737; 8 USPQ 2d 1400, 1404 (Fed. Cir. 1988), only the relevant factors will be addressed for determining undue experimentation of the presently claimed invention. The relevant factors are the breadth of the claims, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Breadth of the claims: Claim 1 is extremely broad as they relate to any low-molecular-weight liquid crystal. While claim 1 recites the limitation “having a maximum absorption wavelength of 390 nm or less” and claims 4-6 recite having a melting point of 200°C or lower, these limitations are inherent properties of a given compound and not necessarily recited/required in the prior art. Applicant attempts to narrow the scope of the low-molecular-weight liquid crystal compound on page 17 reciting Formula (2) and compounds recited in JP2013-228706A. However, formula (2) is extremely broad in scope and the foreign patent document does not provide the maximum absorption wavelength and/or melting point for any of the compounds disclosed therein. Therefore, one of ordinary skill in the art would have to perform countless experiments to determine if a given compound meets the claimed limitations.
Level of predictability in the art: The liquid crystal art is highly unpredictable in terms of properties for a given compound. This is clearly demonstrated on page 48 with compound L17 which indicates no liquid crystallinity even though the compound reads on Formula (2) when defined as: T1 is a polymerizable terminal group, L1 is an alkylene group having 5 carbon atoms in which a CH2 is substituted by –O-, M1 is represent by formula (1-1) when m is 2, both A1 are a phenylene group, the first L3 is –C(O)O-, the second L3 is a single bond, and T2 is a oxycarbonyl terminal group having 1 carbon atom. This is also true for compound L14 which has a melting point of 212°C. Therefore, one of ordinary skill in the art would have to perform countless experiments to determine if a known/commonly used compound meets the claimed limitations.
Amount of direction provided by the inventor: Page 17 of the specification recites “Examples of the low-molecular-weight liquid crystalline compound include the 
Existence of working examples: Page 47 recites 15 specific compounds used in the example compositions. However, this is the only instance of specific compounds. The specification provides a general formula with more detailed definitions of the cited variables for the claimed polymer and dichroic substance than for the low-molecular-weight liquid crystal compound. The example compounds are the only instance of direction/support for compounds having a maximum absorption wavelength and melting point as claimed. This is not sufficient enough for scope of enablement purposes since it is unclear if other known/commonly used compounds meet the claimed requirement. One of ordinary skill in the art would have to perform countless experiments to determine if a given compound meets the claimed limitations. The same is true for the claimed melting point.
Quantity of experimentation: Pages 17-18 of the specification recite “to obtain the maximum absorption wavelength, a sample dissolved in chloroform is put into a quartz cell (optical path length: 1 cm), and an absorption spectrum of 240 to 600 nm is measured with a sampling pitch of 1 nm using an ultraviolet visible light 
The instant disclosure does not disclose enabling information for one of ordinary skill in the art to make a liquid crystal composition comprising any low-molecular-weight liquid crystal compound having a maximum absorption wavelength of 390 nm or less or a liquid crystal composition comprising a low-molecular-weight liquid crystal compound having a melting point of 200°C or lower. The scope of claims 1 and 4-6 are much broader than that of the specification. Taking the above factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims 1 and 4-6.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “terminal group” which vague and indefinite. The Examiner suggests reciting the groups listed on page 5 of the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 4, 7, 10, 13, 16, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 7,780,870. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to liquid crystal compositions comprising a polymer having a liquid crystalline group in a side chain (linear polymer), a low molecular weight liquid crystal, and a dichroic dye. The low molecular weight liquid crystal of ‘870 may have any property which encompasses the instantly claimed low-molecular-weight liquid crystal compound having a maximum absorption wavelength of 390 nm or less and melting point of 200°C or lower. The liquid crystal element comprising the above liquid crystal composition of ‘870 encompasses the image display device comprising the light absorption anisotropic film/laminate having the liquid crystal composition of the instant claims.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 10, 13, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kato et al. (U.S. 7,780,870).
Kato et al. teaches liquid crystal element G in Table 1, wherein the liquid crystal composition G was disposed in a commercially available substrate for liquid crystal cell. The substrate has a glass substrate on which an ITO transparent electrode layer was formed, provided with an epoxy resin seal, and a polyimide horizontally oriented film was disposed on the ITO transparent electrode (image display element comprising a laminate having a base and a light absorption anisotropic film) [col 46 lines 18-53] claims 7, 10, 13, 16, and 19) in which the liquid crystal composition G comprises dichroic dye 1-2, fluorinated liquid crystal 1, and siloxane polymer No.1 [col 46 line 53] wherein fluorinated liquid crystal 1 is the following:

    PNG
    media_image1.png
    267
    404
    media_image1.png
    Greyscale
[col 16 line 5] which is equivalent to a low-molecular-weight liquid crystalline compound which inherently has or is expected to have a maximum absorption wavelength of 390 nm or less of instant claim 1 and inherently has or is expected to have a melting point of 200°C or lower of instant claim 4, absent any evidence to the contrary. Specifically, the fluorinated liquid crystal 1 is structurally similar to L15 on page 47 of the instant specification and also reads on Formula (2) on page 17 of the instant specification when T2 is a terminal group, specifically an alkyl group having 5 or 7 carbon atoms respectively, L1 is a single bond, M1 is represented by Formula (2-1) when m is 3, the first A1 is an aromatic hydrocarbon (phenylene), the first L3 is divalent linking group –C(O)O-, the second A1 is an aromatic hydrocarbon (phenylene) having a substituent (fluorine), the second L3 is a divalent linking group –OC(O)-, the third A1 is an aromatic hydrocarbon group (phenylene), the third L3 is a single bond, L2 is a single bond, and T1 is a terminal group, specifically an alkyl group having 5 or 10 carbon atoms respectively.
Claims 1-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sanada et al. (U.S. 2002/0076511).
Sanada et al. teaches in FIG. 13, Example 12, composition d is reversible recording medium prepared by mixing 90% of a high-molecular liquid crystal having a structure as expressed by the following formula I-2 (a polymer of 90% by mole of a monomer corresponding to repetition unit having side chain A and 10% by mole of a monomer corresponding to repetition unit having side chain B: number average molecular weight 12,000), 10% of a low molecular compound as expressed by the following formula II-2, and 3 weight part of dichromatic pigment NKX-1366 (dichroic substance) in 240 weight part of tetrahydrofuran (THF). The prepared coating solution (light absorption anisotropic film) is applied over polyethylene terephthalate film having Al layer formed on the top surface (base) thereof by means of bar coater to form a film (laminate). The reversible information display medium thus produced was then heated to the temperature of 130°C and was applied a thermal electric field at 50V, 50 Hz by use of the electrode. As the result, a colorless display portion (image display device) was formed [0160-0162] (claims 7-16, 18, and 19). Formula I-2 is the following:

    PNG
    media_image2.png
    203
    744
    media_image2.png
    Greyscale
[0160] which is equivalent to a linear polymer liquid crystalline compound having claim 1, specifically monomer A is equivalent to a repeating unit represented by Formula (1) of instant claims 2 and 3 when R1 is a methyl group, L1 is an oxyalkylene structure, M1 is represented by Formula (1-1) when m is 2, the first and second A1 are aromatic hydrocarbon group, the first L3 is a divalent linking group, the second L3 is a single bond, L2 is a single bond, and T1 is a terminal group. Monomer B is also equivalent to a repeating unit represented by Formula (1) of instant claims 2 and 3 when R1 is a methyl group, L1 is an oxyalkylene structure, M1 is represented by Formula (1-1) when m is 3, the first and second A1 are aromatic hydrocarbon groups, the first and second L3 are divalent linking groups, the third A1 is a heterocyclic group, the third L3 is a single bond, L2 is a single bond, and T1 is a terminal group. Formula II-2 is the following:

    PNG
    media_image3.png
    80
    371
    media_image3.png
    Greyscale
[0160] which is equivalent to a low-molecular-weight liquid crystalline compound which inherently has/is expected to have a maximum absorption wavelength of 390 nm or less of instant claim 1 and inherently has/is expected to have a melting point of 200°C or lower of instant claims 4-6, absent any evidence to the contrary. Specifically, formula II-2 reads on Formula (2) on page 17 of the instant specification when T2 is a terminal group, specifically an alkyl group having 5 carbon atoms, L1 is a single bond, M1 is represented by Formula (2-1) when m is 3, the first A1 is a heterocyclic group (cyclohexylene), the first L3 is divalent linking group –C(O)O-, the second and third A1 are aromatic hydrocarbons (phenylenes), the second L3 is a divalent linking group –OCH2-, the third L3 is a single bond, L2 is a .
Claims 1-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aiki et al. (U.S. 2009/0087590).
	Aiki et al. teaches an optically (light absorption) anisotropic film (claims 7-12) formed of a composition (claim 1) comprising at least one compound having a partial structure represented by formula (1) irradiated with polarized light on a rubbed surface (base) [0018] (laminate of claims 13-16) such as the following polymer P-3:

    PNG
    media_image4.png
    213
    663
    media_image4.png
    Greyscale
[page 12] which is equivalent to a linear polymer liquid crystalline compound having a repeating unit of instant claim 1 wherein the top repeating unit is equivalent to a repeating unit represented by Formula (1) of instant claims 2 and 3 when R1 is a hydrogen atom, L1 is an oxyalkylene structure, M1 is represented by Formula (1-1) when m is 3, the first, second, and third A1 are aromatic hydrocarbon groups, the first L3 is a divalent linking group, the second and third L3 are single bonds, L2 is a single bond, and T1 is a terminal group. The bottom repeating unit is also equivalent to a repeating unit represented by Formula (1) of instant claims 2 and 3 when R1 is a hydrogen atom, L1 is an oxyalkylene structure, M1 is represented by Formula (1-1) when m is 2, the first and second A1 are aromatic hydrocarbon groups, the first L3 is a 

    PNG
    media_image5.png
    203
    695
    media_image5.png
    Greyscale
[0149] which is equivalent to a low-molecular-weight liquid crystalline compound having a maximum absorption wavelength of 239 nm of instant claim 1 and a melting point of 68°C of instant claims 4-6 based on compound L3 on page 47 of the instant specification. Aiki et al. further teaches in terms of successfully reducing temperature- and moisture-dependent changes, the rod-like liquid crystalline compound having polymerizable group(s) may be more preferable [1038]. Aiki et al. also teaches the optically anisotropic film itself may be also used as a color filter. In this embodiment, the composition for forming the optically anisotropic film may be added with pigments or the like of the individual colors of R, G and B (dichroic substances) [0174] (claim 1). Although Aiki et al. does not teach a specific example of the above compounds together in a composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain such a composition based on the combination of equally suitable components for the sought invention of Aiki et al. 
	With regard to claims 18 and 19, Aiki et al. teaches a liquid crystal display device comprising glass substrates having a transparent electrode layer with a TFT and an alignment layer thereon, and the above liquid crystal therebetween [0197].
Claims 17 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Aiki et al. (U.S. 2009/0087590) as applied to claim 13 above, and further in view of Muramatsu et al. (U.S. 2015/0079380).
With regard to claims 17 and 20, Aiki et al. teaches a liquid crystal display device in FIG (3a) having a polarizing plate 36 comprising a polarizing layer [0029-0046] but does not specify the type of polarizing plate. 
However, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, Muramatsu et al. teaches it is known to use a λ/4 plate (circular polarizing plate) when using an optically anisotropic layer as a retardation layer [0054]. Therefore, it would have been obvious to one of ordinary skill in the art to use a λ/4 plate as the polarizing plate in combination with the optically anisotropic layer of Aiki et al. when used for retardation purposes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 7,427,364 qualifies for non-statutory double patenting for at least claim 1 and as anticipated/obvious over at least claim 1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722